ACCEPTED
                                                                                          02-17-00039-CR
                                                                              SECOND COURT OF APPEALS
                                                                                    FORT WORTH, TEXAS
                                                                                      12/14/2017 11:07 AM
                                                                                           DEBRA SPISAK
                                                                                                   CLERK

                        IN THE COURT OF APPEALS

                SECOND JUDICIAL DISTRICT OF TEXAS                         FILED IN
                                                                   2nd COURT OF APPEALS
                                                                    FORT WORTH, TEXAS
                                AT FORT WORTH                     12/14/2017 11:07:09 AM
                                                                        DEBRA SPISAK
                                                                           Clerk
ROSA MARIA ORTEGA,                         §
            Appellant                      §
                                           §
v.                                         §         NO. 02-17-00039-C
                                           §
THE STATE OF TEXAS,                        §
            Appellee                       §



                       ______________________________

    APPELLEE’S REFILED UNOPPOSED SECOND MOTION FOR AN
         EXTENSION OF TIME WITH BRIEF IN SUPPORT
                  ______________________________


     TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW, the State of Texas and files this, the State’s Refiled 1             0F




Second Motion for an Extension of Time with Brief in Support and

respectfully shows the following:

                                          I.



1 Appellee initially filed a second motion for an extension of time, which was returned
for failure to comply with Local Rule 3(c), which mandates that a party seeking an
extension of time in a criminal case state whether the defendant is incarcerated. This
Court granted Appellee until December 14, 2017, to refile the motion.

                                          1
     Appellant, Rosa Maria Ortega, filed her brief on October 11, 2017.

Appellee’s brief was originally due Friday, November 10, 2017. After

receiving a thirty-one day extension from this Court, Appellee’s brief is

now due on Monday, December 11, 2017.

                                    II.

     Appellee is asking for a thirty-day extension making the new

deadline Wednesday, January 10, 2018. This is appellee’s second

extension.

                                    III.

     Despite    receiving   an   initial   thirty-one-day   extension,   the

undersigned attorney notes that he has filed five briefs in federal district

court over the last thirty days. During this period, the undersigned has

submitted responses in Hass v. Davis, Civil Action No. 4:17cv68, Green

v. Davis, Civil Action No. 4:17-cv-00778, McLemore v. Davis, Civil Action
No. 3:17-CV-2132, Akin v. Davis, Civil Action No. 4:17cv513, Jones v.

Davis, Civil Action No. W-17-CA-243. In addition, the Director has six
responses due in the next thirty days. Moreover, the undersigned’s office

was closed November 22, 2017, November 23, 2017, and November 24,

2017, in observance of Thanksgiving.

     The undersigned believes that Appellant is not incarcerated, as she

is currently released pursuant to an appellate bond, as reflected in the


                                     2
Clerk’s Record. CR 369–370. The undersigned has no reason to believe

that her appellate bond has been revoked.

     This is Appellee’s second request for an extension of time in this

cause and it is not designed to harass Appellant, nor to unnecessarily

delay these proceedings, but to ensure that Appellant’s points of error are

properly addressed.

     WHEREFORE, PREMISES CONSIDERED, Appellee respectfully

prays that this motion be granted extending the deadline for the filing of

appellee’s brief to Wednesday, January 10, 2018.

                                  Respectfully Submitted,
                                  KEN PAXTON
                                  Attorney General of Texas

                                  JEFF MATEER
                                  First Assistant Attorney General

                                  ADRIENNE MCFARLAND
                                  Deputy Attorney General
                                  For Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division

                                  Ali M. Nasser
*Lead Counsel                     ALI M. NASSER*
                                  Assistant Attorney General
                                  State Bar No. 24098169




                                    3
                                 P. O. Box 12548, Capitol Station
                                 Austin, Texas 78711
                                 (512) 936-1400
                                 (512) 936-1280 (FAX)

                                 ATTORNEYS FOR APPELLEE

                  CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Mr. David Pearson prior to the

filing of this motion, and he indicated that he did not oppose the

extension.


                                 Ali M. Nasser
                                 ALI M. NASSER
                                 Assistant Attorney General
                                 State Bar No. 24098169



                     CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the foregoing

pleading has been served on counsel of record on December 14, 2017, to

Mr. David Pearson, via electronic mail.


                                 ALI M. Nasser
                                 Assistant Attorney General
                                 State Bar No. 24098169




                                    4